Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bock et al. (Pub No. US 2016/0133411 A1; hereinafter Bock) in view of Huang et al. (Pub No. US 2010/0118493 A1; hereinafter Huang).
Regarding Claim 1, Bock teaches a system (See system in Fig. 3), comprising: a power supply (12 in fig. 3) electrically coupled to switchgear (12 is coupled to 16 in fig. 3; See [0102]);
a plurality of motors (plurality of 24 in Fig. 3) electrically coupled to the switchgear (24 is coupled to 16 in fig. 3; See [0107]); a plurality of motor controllers (44, 18 and 32 in Fig. 3) electrically coupled to the switchgear (44 and 32 is coupled to 16 in fig. 3; See [0104]-[0105]), wherein each motor controller of the plurality of motor controllers (See [0113]) comprises a set of  switches (controller 18 connects/comprises the switches 30 in Fig. 3, See [0113]) configured to provide power from the power supply to a respective motor of the plurality of motors (See [0105], [0109], [0115]); and
control circuitry electrically coupled to the switchgear (See [0105]), wherein the control circuitry comprises one or more processors (44 has processor 45 in fig. 3) and memory including instructions (44 has memory 46 in fig. 3), that when executed by the one or more processors (See [0113], [0125]), cause the one or more processors to:
receive back electromotive force (EMF) data (See [0116], [0213]-[0214]) associated with each motor of the plurality of motors (when motor rotates EMF force is generated by motor; See [0115], [0409]);

automatically adjust circuit connections associated with the switchgear to route wiring that controls each motor (to adjust power connection wiring route of power connection to each motor needs to be adjusted; See [0113], [0117]) to the corresponding motor controller (See [0113]-[0116]).
Bock teaches Power Supply, motors and motor controllers electrically coupled to Switchgear (See Fig. 3; See [0104]-[0107]),
Bock is silent about a printed circuit board;
Huang teaches regarding Motor Drive controlling system (See abstract) wherein switchgear on printed circuit board (switching PCB; See [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Bock by using switchgear on printed circuit board, as taught by Huang in 
Regarding Claim 2, Bock in view of Huang teaches the system of claim 1. Bock further teaches wherein the instructions cause the one or more processors to send a signal to each load-side terminal of the switchgear (load side terminal is motor side terminal 24 of switchgear  16 in Fig. 3; See [0115]) to transmit the back EMF data to the control circuitry (When motor rotates EMF data is generated and it is transmitted; See [0214]-[0215], [0409]), wherein each load- side terminal (See Fig. 3) of the switchgear is configured to electrically couple to a respective motor of the plurality of motors (load motor 24 is configured to couple to respective controller 32 in Fig. 3; See [0113]).
Bock teaches Power Supply, motors and motor controllers electrically coupled to Switchgear (See Fig. 3; See [0104]-[0107]),
Bock is silent about a printed circuit board;
Huang teaches regarding Motor Drive controlling system (See abstract) wherein switchgear on printed circuit board (switching PCB; See [0022]).

Regarding Claim 3, Bock in view of Huang teaches the system of claim 1.  Bock further teaches wherein the instructions cause the one or more processors to:
determine an amount of switches currently coupled to the switchgear (in Fig. 42A, 42B , 42C and 42D the processor determines amount of switches to be open or closed; See [0282]-[0285]); and
determine an amount of motors (based on desired power level the configuration is selected in Fig. 51B; See [0393]-[0395]) that the switchgear is capable of controlling (in Fig. 4A-Fig. 4D the driver determines the type of motor to be selected based on demand; See [0111]).
Bock teaches Power Supply, motors and motor controllers electrically coupled to Switchgear (See Fig. 3; See [0104]-[0107]),
Bock is silent about a printed circuit board;

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Bock by using switchgear on printed circuit board, as taught by Huang in order to achieve excellent stability and rigidity without obstructing air flow or access to the switching PCBs and other components (Huang; [0023]).
	Regarding Claim 4, Bock in view of Huang teaches the system of claim 3. Bock further teaches wherein the instructions cause the one or more processors to:
determine that the plurality of motors is less than the amount of motors (based on desired power level the configuration is selected in Fig. 51B; See [0393]-[0395]) that the switchgear is capable of controlling (in Fig. 4A-Fig. 4D the driver determines the type of motor to be selected based on demand; See [0111]-[0116]); and
 disable a subset of the amount of  switches that are not being used to control the plurality of motors (in Fig. 42A, 42B , 42C and 42D the processor determines amount of switches to be disabled; See [0282]-[0285]).
Bock teaches Power Supply, motors and motor controllers electrically coupled to Switchgear (See Fig. 3; See [0104]-[0107]),

Huang teaches regarding Motor Drive controlling system (See abstract) wherein switchgear on printed circuit board (switching PCB; See [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Bock by using switchgear on printed circuit board, as taught by Huang in order to achieve excellent stability and rigidity without obstructing air flow or access to the switching PCBs and other components (Huang; [0023]).
Regarding Claim 5, Bock in view of Huang teaches the system of claim 4. Bock further teaches wherein the instructions cause the one or more processors to:
determine that the plurality of motors is less than the amount of motors (based on desired power level the configuration is selected in Fig. 51B; See [0393]-[0395]) that the switchgear is capable of controlling (in Fig. 4A-Fig. 4D the processor determines the type of motor to be selected based on demand; See [0111]-[0116]); and

Bock teaches Power Supply, motors and motor controllers electrically coupled to Switchgear (See Fig. 3; See [0104]-[0107]),
Bock is silent about a printed circuit board;
Huang teaches regarding Motor Drive controlling system (See abstract) wherein switchgear on printed circuit board (switching PCB; See [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Bock by using switchgear on printed circuit board, as taught by Huang in order to achieve excellent stability and rigidity without obstructing air flow or access to the switching PCBs and other components (Huang; [0023]).
Regarding Claim 6, Bock in view of Huang teaches the system of claim 1. Bock further teaches wherein the instructions cause the one or more processors to:

and automatically configure one or more  switches coupled to the switchgear to support the first type of motor (See [0117]-[0118]).
Bock teaches Power Supply, motors and motor controllers electrically coupled to Switchgear (See Fig. 3; See [0104]-[0107]),
Bock is silent about a printed circuit board;
Huang teaches regarding Motor Drive controlling system (See abstract) wherein switchgear on printed circuit board (switching PCB; See [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Bock by using switchgear on printed circuit board, as taught by Huang in order to achieve excellent stability and rigidity without obstructing air flow or access to the switching PCBs and other components (Huang; [0023]).
Regarding Claim 7, Bock in view of Huang teaches the system of claim 6. Bock further teaches wherein the instructions cause the one or more processors to:
determine that a second type of motor is electrically coupled to the switchgear in place of the first type of motor (in Fig. 4C the processor determines the second type of motor to be selected based on demand; See [0111]-[0116]); and
automatically reconfigure the one or more  switches to support the second type of motor (See [0119]).
Bock teaches Power Supply, motors and motor controllers electrically coupled to Switchgear (See Fig. 3; See [0104]-[0107]),
Bock is silent about a printed circuit board;
Huang teaches regarding Motor Drive controlling system (See abstract) wherein switchgear on printed circuit board (switching PCB; See [0022]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Bock by using switchgear on printed circuit board, as taught by Huang in order to achieve excellent stability and rigidity without obstructing air flow or access to the switching PCBs and other components (Huang; [0023]).
Regarding Claim 8, Bock in view of Huang teaches the system of claim 1. Bock further teaches wherein the instructions cause the one or more processors to:
receive temperature data associated with a line-side terminal on the switchgear, a load-side terminal on the switchgear (load terminal is motor; See [0564]-[0570]), or both; determine that a temperature of the line-side terminal, the load-side terminal, or both, has exceeded a respective threshold (monitor when not desirable to heat the motor; See [0565]); and
provide an indication representing a recommendation to retighten wiring associated with the line-side terminal, the load-side terminal (connecting different phases to power based on heat demand; See Fig. 81; See [0562]-[0575]), or both.
Bock teaches Power Supply, motors and motor controllers electrically coupled to Switchgear (See Fig. 3; See [0104]-[0107]),
Bock is silent about a printed circuit board;
Huang teaches regarding Motor Drive controlling system (See abstract) wherein switchgear on printed circuit board (switching PCB; See [0022]).

Regarding Claim 9, Bock teaches a method (method in Fig. 3), comprising:
receiving, via one or more processors (processor 45 in fig. 3), back electromotive force (EMF) data (EMF data is generated by motor and processor controls based on EMF data; See [0116], [0213]-[0214], [0409]) associated with each motor of a plurality of motors (plurality of 24 in Fig. 3) electrically coupled to a switchgear (24 is coupled to 16 in fig. 3; See [0107]);
determining, via the one or more processors (processor 45 in fig. 3), a corresponding motor controller (44 has processor 45 in fig. 3) of a plurality of motor controllers that is associated with each motor of the plurality of motors based on the EMF data associated with each motor (EMF data is generated by motor; See [0113]-[0116], [0409]), wherein the plurality of motor controllers (44, 18 and 32 in Fig. 3)  is electrically coupled to the switchgear (44 and 32 is coupled to 18 in fig. 3; See [0104]-[0105]); and

Bock teaches Power Supply, motors and motor controllers electrically coupled to Switchgear (See Fig. 3; See [0104]-[0107]),
Bock is silent about a printed circuit board;
Huang teaches regarding Motor Drive controlling system (See abstract) wherein switchgear on printed circuit board (switching PCB; See [0022]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Bock by using switchgear on printed circuit board, as taught by Huang in order to achieve excellent stability and rigidity without obstructing air flow or access to the switching PCBs and other components (Huang; [0023]).
Regarding Claim 10, Bock in view of Huang teaches the method of claim 9. Bock further teaches wherein automatically adjusting circuit connections associated with the switchgear to route wiring that controls each motor to 
Bock teaches Power Supply, motors and motor controllers electrically coupled to Switchgear (See Fig. 3; See [0104]-[0107]),
Bock is silent about a printed circuit board;
Huang teaches regarding Motor Drive controlling system (See abstract) wherein switchgear on printed circuit board (switching PCB; See [0022]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Bock by using switchgear on printed circuit board, as taught by Huang in order to achieve excellent stability and rigidity without obstructing air flow or access to the switching PCBs and other components (Huang; [0023]).
Regarding Claim 11, Bock in view of Huang teaches the method of claim 9. Bock further teaches comprising determining, via the one or more processors, an amount of switches currently coupled to the switchgear and determining (in Fig. 42A, 42B , 42C and 42D the processor determines amount of switches to be open or closed; See [0282]-[0285]), via the one or more processors, an amount of motors (based on desired power level the configuration is selected in Fig. 51B; See [0393]-[0395]) that the switchgear is capable of controlling (in Fig. 4A-Fig. 4D the driver determines the type of motor to be selected based on demand; See [0111]).
Bock teaches Power Supply, motors and motor controllers electrically coupled to Switchgear (See Fig. 3; See [0104]-[0107]),
Bock is silent about a printed circuit board;
Huang teaches regarding Motor Drive controlling system (See abstract) wherein switchgear on printed circuit board (switching PCB; See [0022]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Bock by using switchgear on printed circuit board, as taught by Huang in order to achieve excellent stability and rigidity without obstructing air flow or access to the switching PCBs and other components (Huang; [0023]).
Regarding Claim 12, Bock in view of Huang teaches the method of claim 11. Bock further teaches comprising determining, via the one or more processors, that the plurality of motors is less than the amount of motors (based on desired power level the configuration is selected in Fig. 51B; See [0393]-[0395]) that the switchgear is capable of controlling and disabling (in Fig. 42A, 42B , 42C and 42D the processor determines amount of switches to be disabled; See [0282]-[0285]), via the one or more processors, a subset of the amount of switches that are not being used to control the plurality of motors (in Fig. 42A, 42B , 42C and 42D the processor determines amount of switches to be disabled; See [0282]-[0285]).
Bock teaches Power Supply, motors and motor controllers electrically coupled to Switchgear (See Fig. 3; See [0104]-[0107]),
Bock is silent about a printed circuit board;
Huang teaches regarding Motor Drive controlling system (See abstract) wherein switchgear on printed circuit board (switching PCB; See [0022]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Bock by using switchgear on printed circuit board, as taught by 
Regarding Claim 13, Bock in view of Huang teaches the method of claim 12. Bock further teaches wherein determining that the plurality of motors is less than the amount of motors (based on desired power level the configuration is selected in Fig. 51B; See [0393]-[0395]) that the switchgear is capable of controlling and disabling the subset of the amount of switches is performed after automatically adjusting circuit connections associated with the switchgear to route wiring that controls each motor to the corresponding motor controller (in Fig. 42A, 42B , 42C and 42D the processor determines amount of switches to be disabled; See [0282]-[0285]).
Bock teaches Power Supply, motors and motor controllers electrically coupled to Switchgear (See Fig. 3; See [0104]-[0107]),
Bock is silent about a printed circuit board;
Huang teaches regarding Motor Drive controlling system (See abstract) wherein switchgear on printed circuit board (switching PCB; See [0022]).

Regarding Claim 14, Bock in view of Huang teaches the method of claim 9. Bock further teaches comprising:
receiving, via the one or more processors, temperature data associated with a line-side terminal on the switchgear, a load-side terminal on the switchgear (load terminal is motor; See [0564]-[0570]), or both;
determining, via the one or more processors, that a temperature of the line-side terminal, the load-side terminal, or both, has exceeded a threshold (monitor when not desirable to heat the motor; See [0565]); and
providing, via the one or more processors, an indication representing a recommendation to retighten wiring associated with the line-side terminal, the load-side terminal (connecting different phases to power based on heat demand; See Fig. 81; See [0562]-[0575]), or both.
Bock teaches Power Supply, motors and motor controllers electrically coupled to Switchgear (See Fig. 3; See [0104]-[0107]),

Huang teaches regarding Motor Drive controlling system (See abstract) wherein switchgear on printed circuit board (switching PCB; See [0022]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Bock by using switchgear on printed circuit board, as taught by Huang in order to achieve excellent stability and rigidity without obstructing air flow or access to the switching PCBs and other components (Huang; [0023]).
Regarding Claim 15, Bock teaches a tangible, non-transitory, computer-readable medium (See Fig. 3), comprising
instructions, that when executed by one or more processors (processor 45 in Fig. 3; See [0113], [0125]), cause the one or more processors to:
receive back electromotive force (EMF) data (EMF data is generated by motor; See [0116], [0213]-[0214], [0409]) associated with each motor of a plurality of motors electrically coupled to a switchgear (plurality of motors 24 is coupled to 16 in fig. 3; See [0107], [0115]); determine a corresponding motor controller of a plurality of motor controllers (44, 18 and 32 in Fig. 3) associated with each motor of the plurality of motors based on the EMF data associated with each motor (to 
automatically adjust circuit connections associated with the switchgear to route wiring that controls each motor (to adjust power connection wiring route of power connection to each motor needs to be adjusted; See [0113], [0117]) to the corresponding motor controller (See [0113]-[0116]).
Bock teaches Power Supply, motors and motor controllers electrically coupled to Switchgear (See Fig. 3; See [0104]-[0107]),
Bock is silent about a printed circuit board;
Huang teaches regarding Motor Drive controlling system (See abstract) wherein switchgear on printed circuit board (switching PCB; See [0022]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Bock by using switchgear on printed circuit board, as taught by 
Regarding Claim 16, Bock in view of Huang teaches the tangible, non-transitory, computer-readable medium of claim 15. Bock further teaches comprising instructions that cause the one or more processors to send a signal to each load-side terminal of the switchgear (load side terminal is motor side terminal 24 of switchgear  16 in Fig. 3; See [0115]) to transmit the back EMF data to the one or more processors See [0214]-[0215], [0409]), wherein each load-side terminal (See Fig. 3) of the switchgear is electrically coupled to a respective motor of the plurality of motors (load motor 24 is configured to couple to respective controller 32 in Fig. 3; See [0113]).
Bock teaches Power Supply, motors and motor controllers electrically coupled to Switchgear (See Fig. 3; See [0104]-[0107]),
Bock is silent about a printed circuit board;
Huang teaches regarding Motor Drive controlling system (See abstract) wherein switchgear on printed circuit board (switching PCB; See [0022]).

Regarding Claim 17, Bock in view of Huang teaches the tangible, non-transitory, computer-readable medium of claim 15.  Bock further teaches comprising instructions that cause the one or more processors to determine an amount of switches currently coupled to the switchgear (in Fig. 42A, 42B , 42C and 42D the processor determines amount of switches to be open or closed; See [0282]-[0285]) and determine an amount of motors that the switchgear is capable of controlling (in Fig. 4A-Fig. 4D the driver determines the type of motor to be selected based on demand; See [0111]).
Bock teaches Power Supply, motors and motor controllers electrically coupled to Switchgear (See Fig. 3; See [0104]-[0107]),
Bock is silent about a printed circuit board;
Huang teaches regarding Motor Drive controlling system (See abstract) wherein switchgear on printed circuit board (switching PCB; See [0022]).

Regarding Claim 18, Bock in view of Huang teaches the tangible, non-transitory, computer-readable medium of claim 17. Bock further teaches comprising instructions that cause the one or more processors to determine that the plurality of motors is less than the amount of motors (based on desired power level the configuration is selected in Fig. 51B; See [0393]-[0395])  that the switchgear is capable of controlling and disabling a subset of the amount of switches that are not being used to control the plurality of motors (in Fig. 42A, 42B , 42C and 42D the processor determines amount of switches to be disabled; See [0282]-[0285]).
Bock teaches Power Supply, motors and motor controllers electrically coupled to Switchgear (See Fig. 3; See [0104]-[0107]),
Bock is silent about a printed circuit board;
Huang teaches regarding Motor Drive controlling system (See abstract) wherein switchgear on printed circuit board (switching PCB; See [0022]).

Regarding Claim 19, Bock in view of Huang teaches the tangible, non-transitory, computer-readable medium of claim 18. Bock further teaches wherein the instructions cause the one or more processors to determine that the plurality of motors is less than the amount of motors (based on desired power level the configuration is selected in Fig. 51B; See [0393]-[0395]) that the switchgear is capable of controlling and disable the subset of the amount of switches (in Fig. 42A, 42B , 42C and 42D the processor determines amount of switches to be disabled; See [0282]-[0285]) after automatically adjusting circuit connections associated with the switchgear to route wiring that controls each motor to the corresponding motor controller (in Fig. 42A, 42B , 42C and 42D the processor determines amount of switches to be disabled; See [0282]-[0285]).
Bock teaches Power Supply, motors and motor controllers electrically coupled to Switchgear (See Fig. 3; See [0104]-[0107]),
Bock is silent about a printed circuit board;

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Bock by using switchgear on printed circuit board, as taught by Huang in order to achieve excellent stability and rigidity without obstructing air flow or access to the switching PCBs and other components (Huang; [0023]).
Regarding Claim 20, Bock in view of Huang teaches the tangible, non-transitory, computer-readable medium of claim 15.  Bock further teaches wherein the instructions cause the one or more processors to:
determine that a first type of motor is electrically coupled to the switchgear (in Fig. 4B the processor determines the first type of motor to be selected based on demand; See [0111]-[0116]);
automatically configure one or more switches coupled to the printed circuit board to support the first type of motor (See [0117]-[0118]);

automatically reconfigure the one or more switches to support the second type of motor (See [0119]).
Bock teaches Power Supply, motors and motor controllers electrically coupled to Switchgear (See Fig. 3; See [0104]-[0107]),
Bock is silent about a printed circuit board;
Huang teaches regarding Motor Drive controlling system (See abstract) wherein switchgear on printed circuit board (switching PCB; See [0022]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Bock by using switchgear on printed circuit board, as taught by Huang in order to achieve excellent stability and rigidity without obstructing air flow or access to the switching PCBs and other components (Huang; [0023]).


Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

a. Gasperi et al. (Pub No. US 2010/0304683 A1) discloses Wireless User Interface System Performance Monitoring.
b. Jaap et al. (Pub No. US 2019/0044461 A1) discloses PCB-Based Motor System.
c. Jaap et al. (Pub No. US 2019/0044460 A1) discloses PCB Motor Controller with Pow Switching.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399.  The examiner can normally be reached on Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Phan Huy can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858